Citation Nr: 0308642	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  93-16 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
by the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 1998, the Board, inter alia, remanded the veteran's 
claims for service connection for sinusitis for additional 
development.  Subsequently, the case was transferred to the 
Los Angeles, California, RO.  A May 2001 rating action by 
that body continued the prior denial of service connection.

In September 2002, the Board ordered additional development 
with respect to the issue of entitlement to service 
connection for sinusitis.  Pursuant to this, the veteran was 
scheduled for a VA examination.  He was notified of the 
examination, however he did not report.  Subsequently, the 
case was returned to the Board for adjudication of the 
veteran's claim.


FINDINGS OF FACT

1.  VA has obtained all available relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  Sinusitis noted during service resolved prior to service 
separation; sinusitis was not present for approximately three 
years following separation from service; the objective 
evidence since separation from service does not demonstrate 
that the veteran currently has chronic sinusitis that began 
during service or is related to the inservice findings. 


CONCLUSION OF LAW

Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The appellant was notified in the June 
1993 statement of the case (SOC), the December 1997 and May 
2001 supplemental statements of the case (SSOCs), and the 
Board's May 1998 remand, of the evidence necessary for 
establishment of service connection for sinusitis.  The Board 
concludes that the discussions in the SOC, the remand, and 
the SSOCs, adequately informed the appellant of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

The RO sent the appellant a letter dated in July 2002 that 
requested additional evidence.  This letter notified the 
veteran of the type of evidence necessary to substantiate the 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The Board has previously remanded this case in order to 
completely develop the record.  There is no indication in the 
record that any relevant available evidence has not been 
obtained.

Pursuant to the Board's September 2002 development request, 
the veteran was scheduled for a VA examination to determine 
whether he currently had sinusitis and, if so, whether it was 
likely related to his period of service.  The veteran was 
scheduled for an examination in January 2003.  The notice 
letter to the veteran specifically informed him of the 
provisions of 38 C.F.R. § 3.655 regarding failure to appear 
for examination.  The veteran failed to report for the 
examination.  The duty to assist is not always a one-way 
street and if he wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand or additional development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The veteran's service medical records show that in September 
1989 he complained of congestion, headache and nausea.  The 
examiner noted pain on palpation to the frontal and maxillary 
sinus areas.  The diagnosis was probable frontal sinusitis.  
A December 1989 examination included a diagnosis of maxillary 
sinusitis.  

In March 1990, the veteran complained of facial pain and 
nasal congestion.  The examiner noted the sinuses were 
nontender to percussion.  The diagnosis was upper respiratory 
infection.  Subsequently in March 1990, an examiner noted 
maxillary sinus tenderness with percussion.  X-rays revealed 
bilateral maxillary sinus mucosal thickening, left greater 
than right.  The diagnosis was probable left maxillary 
sinusitis.  In a June 1990 follow up examination, the 
examiner noted no sinus tenderness.  The diagnosis was acute 
upper respiratory infection.  The veteran also complained of 
congestion and sinus pain in October and December 1990.  The 
diagnoses included upper respiratory infection.

In an August 1991 report of medical history, the veteran 
reported sinusitis, which the examiner noted as sinusitis 
associated with upper respiratory infections, not considered 
disabling.  The veteran also reported sinusitis in an April 
1992 report of medical history.  The  April 1992 separation 
examination revealed normal sinuses.

A VA examination in July 1992 included a diagnosis of a 
history of sinusitis, currently asymptomatic.  The veteran 
reported intermittent episodes of severe sinusitis requiring 
medication.  A June 1993 computer tomography (CT) scan of the 
frontal, ethmoid, sphenoid and maxillary sinuses revealed no 
abnormality.

A November 1994 Homeless Veterans Service examination did not 
describe any sinus pathology.

An August 1995 VA outpatient treatment record noted that the 
veteran complained of pain in the maxillary sinuses.  The 
assessment was "? Sinusitis vs. URI" (upper respiratory 
infection).  In October 1995, an assessment of acute 
sinusitis was made.  On a November 1995 treatment note, the 
veteran reported that he had an eight year history of chronic 
sinusitis.  Chronic recurrent sinusitis was the diagnostic 
impression.  In December 1995, the impression was recurrent 
sinusitis with good relief on antibiotics.  A March 1996 ear, 
nose and throat consultation noted recurrent sinusitis-
controlled.

As noted above, the veteran did not report to the VA 
examination scheduled in January 2003 to determine whether he 
currently has sinusitis and, if so, whether it is likely 
related to his period of service.  

In reviewing the veteran's claim on the evidence of record, 
per 38 C.F.R. § 3.655, the Board notes that sinusitis was 
described in 1989 and 1990 during service.  Sinusitis was not 
present either on separation from service in April 1992, on 
the VA examination in July 1992, or on the CT scan conducted 
in June 1993.  Following service, possible sinusitis was 
first noted in August 1995, and chronic sinusitis was first 
diagnosed in November 1995.  The veteran reported a history 
of chronic sinusitis "for 8 years", but there is no support 
in the clinical record that chronic sinusitis had its onset 
in service.  The Court has held that bare transcription of 
lay history unenhanced by any additional medical comment by 
the examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, the objective evidence 
shows that sinusitis during service resolved prior to 
separation, and that sinusitis was not present for at least 
three years following separation from service.  While chronic 
sinusitis was identified in 1995, no objective medical 
opinion has linked the current findings with the inservice 
complaints.  The medical record in this case simply does not 
establish that the veteran currently has chronic sinusitis 
that was incurred in service.

Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for sinusitis.  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. §§ 3.102 (2002).




ORDER

Entitlement to service connection for sinusitis is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

